 



Exhibit 10.1
HYDRIL COMPANY
RESTRICTED STOCK UNIT AGREEMENT
          This Restricted Stock Unit Agreement between Hydril Company (the
“Company”) and «Name» (the “Grantee”), an employee of the Company or its
Subsidiary, regarding an award (“Award”) of «Restricted» units (“Restricted
Stock Units”) representing shares of Common Stock (as defined in the Hydril
Company 2000 Incentive Plan (the “Plan”)) granted to the Grantee on [___,       
] (the “Grant Date”), such number of units subject to adjustment in connection
with the occurrence of any of the events described in Section 15 of the Plan,
and further subject to the following terms and conditions:
          1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. For purposes of this
Restricted Stock Unit Agreement:
     (a) “Cause” means (i) the Grantee’s willful and continued failure to
substantially perform his duties with the Company or any such actual or
anticipated failure after a written demand for substantial performance is
delivered to the Grantee by the Committee, which demand specifically identifies
the manner in which the Board believes that the Grantee has not substantially
performed his duties, (ii) upon the Grantee’s willful participation in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, or (iii) upon there being substantial evidence that the Grantee is
guilty of a crime classified as a felony (or the equivalent thereof) under
applicable law, or that the Grantee has been convicted of such a crime. For
purposes of this definition, no act, or failure to act, on the Grantee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Grantee not
in good faith.
     (b) “Change in Control” shall be conclusively deemed to have occurred if
(and only if) any of the following events shall have occurred: (a) after the
date the Plan is approved by the Board any “person” (as such term is used in
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”)), other than a person who is a
Nonemployee Director of the Company as of May 15, 2000 or any person controlled
by such a Nonemployee Director, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding voting securities without prior approval of a least two-thirds
of the members of the Board in office immediately prior to such person’s
attaining such percentage interest; (b) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board in office immediately prior to such

 



--------------------------------------------------------------------------------



 



transaction or event thereafter constitute less than a majority of the members
of the board of directors or comparable governing body of the entity that is the
survivor of such transaction or event or, in the case of sale of assets, the
entity that is the successor to the business of the Company; or (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new member whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the members then still in office who were members at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.
     (c) “Disability” means incapacity due to a physical or mental illness which
continues for a period of more than six (6) months, as determined by the
Committee.
     (d) “Employment” means employment with the Company or any of its
Subsidiaries.
     (e) “Performance Period” means the period [specified three-year period].
     (f) “Peer Companies” means the companies listed in Appendix A, provided
that if any such company ceases to be a stand-alone public company at any time
during the Performance Period it shall no longer be deemed a Peer Company.
     (g) “Return on Capital Employed (“ROCE”)” means, for a specified period, a
company’s average annual after tax operating income divided by average capital
employed (total assets and short term debt, including current maturities of
long-term debt minus total current liabilities). For purposes of calculating
ROCE, all factors (i.e., operating income, income taxes, total assets, short
term debt, including current maturities of long-term debt) shall be determined
using data from the company’s annual report on Form 10-K for the applicable
period. Appendix B provides the detailed description of the how ROCE will be
calculated and an illustration of the calculation.
     2. Vesting Schedule.
     (a) This Award shall vest with respect to a percentage of the aggregate
number of Restricted Stock Units subject to this Award upon the expiration of
the Performance Period as determined in accordance with the achievement of the
performance criteria described in Section 2(b) below; provided, however, that
the Grantee must be in continuous Employment from the Grant Date through the
expiration of the Performance Period in order for the Restricted Stock Units to
be eligible for vesting.

 



--------------------------------------------------------------------------------



 



     (b) The Award will vest subject to the satisfaction of the following two
independent performance criteria during the Performance Period:
     (i) Performance Gateway. In order to be eligible for vesting, the Company
must achieve ten percent (10%) cumulative annualized ROCE for the Performance
Period (the “Performance Gateway”).
     (ii) Peer Ranking/Vesting Percentage. Once the Performance Gateway is
achieved, the Company’s ROCE ranking shall be compared against the ROCE ranking
of its Peer Companies for the Performance Period and the Award’s vesting
percentage shall be determined as follows:

          Company’s ROCE Ranking As Compared to   Percentage of Restricted Stock
Peer Company ROCE Ranking   Units That Become Vested
Below Median
    0 %
Median (50th Percentile)
    20 %
75th Percentile or higher
    100 %

If the Company’s ROCE ranking is between the 50th and 75th percentile of its
Peer Companies, the Award shall vest with respect to a proportionate number of
Restricted Stock Units. Any portion of an Award that does not become vested in
accordance with subsections 2(b) or 2(c) at the end of the Performance Period
shall be automatically forfeited.
     (c) All Restricted Stock Units subject to this Award shall vest,
irrespective of the limitations set forth in this Section 2, provided that the
Grantee has been in continuous Employment since the Grant Date, upon the
occurrence of:
     (i) a Change in Control; or
     (ii) the Grantee’s termination of Employment by reason of death or
Disability.
          3. Forfeiture of Award Upon Termination. Except as provided in any
other agreement between the Grantee and the Company, if the Grantee’s employment
terminates other than by reason of death or Disability, all unvested Restricted
Stock Units, and all Dividend Equivalent Amounts (as defined in paragraph 4)
attributable thereto, as of the termination date shall be automatically
forfeited.
          4. Dividend Equivalent Payments. During the period of time between the
Grant Date and the earlier of the date the Restricted Stock Units vest or are
forfeited, the Restricted Stock Units will be evidenced by book entry
registration. In the event that dividends are paid with respect to Common Stock,
the Company shall credit to the Grantee’s account an amount (“Dividend
Equivalent Amount”) equal to the amount of the dividend paid per share of Common
Stock as of such dividend payment date multiplied by the number of Restricted
Stock Units credited to the Grantee’s account

 



--------------------------------------------------------------------------------



 



immediately prior to such dividend payment date. Dividend Equivalent Amounts
shall not bear interest or be segregated in a separate account while in the
custody of the Company. Upon vesting of all, or a portion of, the Grantee’s
Restricted Stock Units, the Grantee shall be entitled to receive a cash payment
equal to any Dividend Equivalent Amounts, to the extent not yet paid,
attributable to the vested Restricted Stock Units; provided that the Committee,
in its sole discretion, may elect, in lieu of such cash payment, to deliver to
the Grantee shares of Common Stock equal to the Fair Market Value of the cash
payment.
          5. Payment. As promptly as is reasonably practicable following the
vesting of any portion of the Restricted Stock Units, the value of the vested
Restricted Stock Units, to the extent not yet paid, shall be payable to the
Grantee in the form of shares of Common Stock.
          6. Delivery of Shares. The Company shall not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such sale
or delivery would violate any applicable law or any rule or regulations of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulations or agreement.
          7. Notices. Unless the Company notifies the Grantee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Award shall be in writing and shall be:
     (a) by registered or certified United States mail, postage prepaid, to
Hydril Company, ATTENTION: Corporate Secretary, 3300 North Sam Houston Parkway
East, Houston, Texas 77032; or
     (b) by hand delivery or otherwise to Hydril Company, ATTENTION: Corporate
Secretary, 3300 North Sam Houston Parkway East, Houston, Texas 77032.
          Any notices provided for in this Restricted Stock Unit Agreement or in
the Plan shall be given in writing and shall be deemed effectively delivered or
given upon receipt or, in the case of notices delivered by the Company to the
Grantee, five days after deposit in the United States mail, postage prepaid,
addressed to the Grantee at the address specified at the end of this Agreement
or at such other address as the Grantee hereafter designates by written notice
to the Company.
          8. Assignment of Award. Except as otherwise permitted by the
Committee, the Grantee’s rights under the Plan and this Restricted Stock Unit
Agreement are personal; no assignment or transfer of the Grantee’s rights under
and interest in this Award may be made by the Grantee other than by will or by
the laws of descent and

 



--------------------------------------------------------------------------------



 



distribution.
          Notwithstanding the foregoing, subject to approval by the Committee in
its sole discretion, the Award is transferable by the Grantee to (a) the spouse,
parent, brother, sister, children or grandchildren (including adopted and
stepchildren and grandchildren) of the Grantee (“Immediate Family Members”),
(b) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or (c) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests. Subsequent
transfers of a transferred Award shall be prohibited except by will or the laws
of descent and distribution, unless such transfers are made to the original
Grantee or a person to whom the original Grantee could have made a transfer in
the manner described herein. No transfer shall be effective unless and until
written notice of such transfer is provided to the Committee, in the form and
manner prescribed by the Committee. Following transfer, the Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, and except as otherwise provided herein, the term “Grantee”
shall be deemed to refer to the transferee. The consequences of termination of
Employment shall continue to be applied with respect to the original Grantee,
following which the Awards shall vest only to the extent specified in the Plan
and this Restricted Stock Unit Agreement.
          9. Withholding. At the time of delivery or vesting of Restricted Stock
Units, the Company shall withhold an appropriate number of shares of Common
Stock, having a Fair Market Value determined in accordance with the Plan, equal
to the amount necessary to satisfy the minimum federal, state and local tax
withholding obligation with respect to this Award.
          10. Stock Certificates. Certificates representing the Common Stock
issued pursuant to the Award will bear all legends required by law and necessary
or advisable to effectuate the provisions of the Plan and this Award. The
Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this paragraph 10
have been complied with.
          11. No Shareholder Rights. The Grantee shall have no rights of a
shareholder with respect to shares of Common Stock subject to the Award unless
and until such time as the Award has been paid pursuant to paragraph 5 and
shares of Common Stock have been transferred to the Grantee.
          12. No Employment Guaranteed. No provision of this Restricted Stock
Unit Agreement shall confer any right upon the Grantee to continued Employment
with the Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



          13. Governing Law. This Restricted Stock Unit Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Delaware.
          14. Section 409A. Notwithstanding anything in this Restricted Stock
Unit Agreement to the contrary, if any Plan provision or Award would result in
the imposition of an applicable tax under Code Section 409A and related
regulations and Treasury pronouncements (“Section 409A”), that Plan provision or
Award will be reformed to avoid imposition of the applicable tax and no action
taken to comply with Section 409A shall be deemed to adversely affect the
Grantee’s rights to an Award.

                      HYDRIL COMPANY
 
           
Dated
      By    
 
           
 
          Christopher T. Seaver
 
          President and Chief Executive Officer

          The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
    Date:  
 
       
Grantee’s Signature
       
 
       
Grantee’s Address:
       
 
       
«Street_Address»
       
«City_State___Zip»
       

 